                                            Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       LORI TABOR,                                     Case No. 19-cv-01291-VKD
                                                       Plaintiff,
                                   9
                                                                                           ORDER RE CROSS-MOTIONS FOR
                                                v.                                         SUMMARY JUDGMENT
                                  10

                                  11       ANDREW SAUL,                                    Re: Dkt. Nos. 25, 27
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Lori Tabor appeals a final decision of the Commissioner of Social Security (“the

                                  15   Commissioner”) denying her application for disability insurance benefits under Title II of the

                                  16   Social Security Act, 42 U.S.C. §§ 1381, et seq. The parties have filed cross-motions for summary

                                  17   judgment. Dkt. Nos. 25, 27.

                                  18           The matter was submitted without oral argument. Upon consideration of the moving and

                                  19   responding papers and the relevant evidence of record, for the reasons set forth below, the Court

                                  20   grants Ms. Tabor’s motion for summary judgment and denies the Commissioner’s cross-motion

                                  21   for summary judgment.1

                                  22   I.      BACKGROUND
                                  23           Ms. Tabor seeks disability benefits beginning September 17, 2013. AR 16. She applied

                                  24   for benefits on December 11, 2015. Id. Following a hearing, the Administrative Law Judge

                                  25   (“ALJ”) issued a decision denying benefits on March 15, 2018. AR 16–21. The ALJ first

                                  26

                                  27   1
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 8, 11.
                                             Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 2 of 12




                                   1   determined that Ms. Tabor remained insured through December 31, 2013. AR 16. The ALJ then

                                   2   found that Ms. Tabor had the following medically determinable impairments: multiple sclerosis

                                   3   (“MS”), cannabis addiction, back pain, and an affective disorder. AR 18. However, the ALJ

                                   4   determined that none of these impairments was severe alone or in combination through December

                                   5   31, 2013. Id. The ALJ concluded that because Ms. Tabor’s symptoms did not result in any

                                   6   functional limitations by the date last insured, she was not disabled. AR 20–21.

                                   7            The Appeals Council denied Ms. Tabor’s request for review of the ALJ’s decision. AR 1–

                                   8   3. Ms. Tabor filed this action on March 11, 2019. Dkt. No. 1.

                                   9   II.      STANDARD OF REVIEW
                                  10            Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                  11   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not

                                  12   supported by substantial evidence or if it is based upon the application of improper legal
Northern District of California
 United States District Court




                                  13   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                  14   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                  15   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                  16   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;

                                  17   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  18   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                  19   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                  20   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to

                                  21   support more than one rational interpretation, the Court must defer to the decision of the

                                  22   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                  23            In determining whether a claimant has a disability within the meaning of the Act, an ALJ

                                  24   follows a five-step sequential analysis:

                                  25            At step one, the ALJ determines whether the claimant is engaged in “substantial gainful

                                  26   activity.” 20 C.F.R. § 404.1520(a)(4)(i) (2012). If so, the claimant is not disabled. If not, the

                                  27   analysis proceeds to step two.

                                  28            At step two, the ALJ assesses the medical severity of the claimant’s impairments. Id.
                                                                                         2
                                          Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 3 of 12




                                   1   § 404.1520(a)(4)(ii). An impairment is “severe” if it “significantly limits [a claimant’s] physical

                                   2   or mental ability to do basic work activities.” Id. § 404.1520(c). If the claimant has a severe

                                   3   medically determinable physical or mental impairment, or a combination of impairments, that is

                                   4   expected to last at least 12 continuous months, he is disabled. Id. §§ 404.1509, 404.1520(a)(4)(ii).

                                   5   Otherwise, the evaluation proceeds to step three.

                                   6           At step three, the ALJ determines whether the claimant’s impairment or combination of

                                   7   impairments meets or medically equals the requirements of the Commissioner’s Listing of

                                   8   Impairments. Id. § 404.1520(a)(4)(iii). If so, a conclusive presumption of disability applies. If

                                   9   not, the analysis proceeds to step four.

                                  10           At step four, the ALJ determines whether the claimant has the residual functional capacity

                                  11   to perform her past work despite her limitations. Id. § 404.1520(a)(4)(iv). If the claimant can still

                                  12   perform her past work, then she is not disabled. If the claimant cannot perform her past work,
Northern District of California
 United States District Court




                                  13   then the evaluation proceeds to step five.

                                  14           At the fifth and final step, the ALJ must determine whether the claimant can make an

                                  15   adjustment to other work, considering the claimant’s residual functional capacity, age, education,

                                  16   and work experience. Id. § 404.1520(a)(4)(v). If so, the claimant is not disabled.

                                  17           The claimant bears the burden of proof at steps one through four. The Commissioner has

                                  18   the burden at step five. Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

                                  19   III.    DISCUSSION
                                  20           Ms. Tabor contends that the ALJ erred in finding Ms. Tabor’s multiple sclerosis was not a

                                  21   severe impairment at step two, and that the ALJ erred in his assessment of Ms. Tabor’s credibility

                                  22   in concluding that her multiple sclerosis was non-severe and that she was not disabled prior to her

                                  23   date last insured.

                                  24           A.      Step Two: Severity Assessment
                                  25           “At step two, the ALJ assesses whether the claimant has a medically severe impairment or

                                  26   combination of impairments that significantly limits his ability to do basic work activities.” Webb

                                  27   v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005). This step is generally seen as a “de minimis

                                  28   screening device to dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
                                                                                           3
                                           Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 4 of 12




                                   1   1996); see also Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017) (“Step two is merely a

                                   2   threshold determination meant to screen out weak claims.”). Thus, an ALJ should only dismiss

                                   3   claims at this step “when his conclusion is ‘clearly established by medical evidence.’” Webb, 433

                                   4   F.3d at 687 (quoting S.S.R. 85-28). In evaluating the severity of Ms. Tabor’s impairments, the

                                   5   ALJ concluded that Ms. Tabor’s multiple sclerosis was not severe based on (1) certain treatment

                                   6   records prior to the date last insured that indicated normal findings upon physical examinations,

                                   7   and (2) the absence of a “work status form” from the administrative record dating before the date

                                   8   last insured. AR 19–20.

                                   9          “A determination that an impairment(s) is not severe requires a careful evaluation of the

                                  10   medical findings which describe the impairment(s) and an informed judgment about its (their)

                                  11   limiting effects on the individual’s physical and mental ability(ies) to perform basic work

                                  12   activities; thus, an assessment of function is inherent in the medical evaluation process itself.”
Northern District of California
 United States District Court




                                  13   Social Security Ruling (“SSR”)2 85-28, 1985 WL 56856, at *4 (1985) (Program Policy Statement;

                                  14   Titles II and XVI: Medical Impairments That Are Not Severe). Here, the ALJ did not discuss any

                                  15   of Ms. Tabor’s functional limitations, but relied solely on what he described as her “normal”

                                  16   physical examinations and a medical progress note from Ms. Tabor’s neurologist after the date last

                                  17   insured stating that Ms. Tabor was “permanently disabled and unable to work in any meaningful

                                  18   full time capacity.” AR 19–20 (citing AR 461, 474, 475, 506, 511, 515, 621, 729–30, 811).

                                  19          The medical evidence of record does not directly address Ms. Tabor’s ability to perform

                                  20   basic work activities, such as walking, standing, sitting, lifting, pushing, pulling, reaching,

                                  21   carrying or handling. See SSR 85-28, 1985 WL 56856, at *3 (stating that “[t]he severity

                                  22   requirement cannot be satisfied when medical evidence shows that the person has the ability to

                                  23   perform basic work activities, as required in most jobs,” and providing examples of basic work

                                  24   activities). Nevertheless, there are some indications in the medical records the ALJ cited that

                                  25   speak to Ms. Tabor’s limitations, although the ALJ did not refer to these indications in his opinion.

                                  26

                                  27
                                       2
                                         “SSRs do not have the force of law. However, because they represent the Commissioner’s
                                       interpretation of the agency’s regulations, we give them some deference. We will not defer to
                                  28   SSRs if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d
                                       1195, 1202 n.1 (9th Cir. 2001) (citations omitted).
                                                                                          4
                                           Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 5 of 12




                                   1          For example, the ALJ noted that Ms. Tabor received a positive diagnosis of multiple

                                   2   sclerosis during a visit with her treating neurologist, Dr. John Ribaudo, on September 16,3 2013.

                                   3   AR 20 (citing AR 587). In the medical progress note from that same visit, Dr. Ribaudo notes that

                                   4   Ms. Tabor reported “[s]till having pain in left leg and left hand” as well as “[t]trouble walking:

                                   5   spasm in leg, hard to get to store.” AR 588. Dr. Ribaudo further states, “See work activity status

                                   6   form for off work or limited duty” and notes that he issued her a “handicapped placard” for six

                                   7   months. AR 594. This evidence suggests that Ms. Tabor had at least some limitations with

                                   8   respect to her ability to walk as of September 16, 2013.

                                   9          The record also includes a medical progress note from December 16, 2013. AR 20 (citing

                                  10   AR 729–30). As the ALJ acknowledged, in the December 16 note, Dr. Ribaudo reports that Ms.

                                  11   Tabor was “still very dizzy, unsteady” and that she exhibited a “somewhat unsteady” gait. AR

                                  12   729–30. The December 16 progress note further states: “See work activity status for off work or
Northern District of California
 United States District Court




                                  13   limited duty: extend disability to 4/16/14.” AR 731. This note suggests that Ms. Tabor continued

                                  14   to experience some functional limitations.

                                  15          In his decision, the ALJ remarked that “the only ‘work status’ report in the record indicates

                                  16   ‘off work’ status from June 18, 2014 to October 16, 2014.” AR 20 (citing AR 848). On that basis,

                                  17   the ALJ inferred that Ms. Tabor exhibited no functional limitations prior to June 18, 2014.

                                  18   However, this assessment appears to ignore evidence from Dr. Ribaudo’s September 16 and

                                  19   December 16, 2013 progress notes in which he records Ms. Tabor’s complaints about her ability to

                                  20   walk, and in which he notes a designation of “off work or limited duty” for Ms. Tabor. It also

                                  21   disregards the fact that Dr. Ribaudo apparently issued Ms. Tabor a handicapped placard on

                                  22   September 16, 2013. The ALJ’s failure to address this record evidence suggests that he did not

                                  23   consider information bearing on Ms. Tabor’s functional limitations in his analysis. “An ALJ may

                                  24   not cherry-pick and rely on portions of the medical record which bolster his findings.” See, e.g.,

                                  25   Holohan v. Massanari, 246 F.3d 1195, 1207–08 (9th Cir. 2001) (holding that an ALJ may not

                                  26   selectively rely on some entries and ignore others “that indicate continued, severe impairment”).

                                  27

                                  28
                                       3
                                        The ALJ’s opinion stated the date of diagnosis was September 16, 2013, but the records to which
                                       he cites are dated September 17, 2013. AR 588.
                                                                                       5
                                          Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 6 of 12




                                   1            The Commissioner argues that the ALJ was not bound by Dr. Ribaudo’s opinion of Ms.

                                   2   Tabor’s condition. Dkt. No. 27 at 7 n.7. This argument misses the mark. For claims filed before

                                   3   March 27, 2017, such as Ms. Tabor’s, medical opinions are defined as “statements from

                                   4   acceptable medical sources that reflect judgments about the nature and severity of [a claimant’s]

                                   5   impairment(s), including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant]

                                   6   can still do despite impairment(s), and [the claimant’s] physical or mental restrictions.” 20 C.F.R.

                                   7   § 404.1527(a)(1) (2017). Dr. Ribaudo did not provide any medical opinions, but rather only

                                   8   medical progress notes documenting his treatment of Ms. Tabor. Lowry v. Colvin, No. 13-cv-

                                   9   03304-NC, 2014 WL 3836224, at *5 (N.D. Cal. July 31, 2014) (physician’s treatment notes did

                                  10   not constitute a medical opinion because notes did not contain a subjective assessment of

                                  11   claimant’s physical limitations with regard to his ability to perform functional tasks). The ALJ

                                  12   may consider a treating physician’s treatment notes, but must consider all of the notes in the
Northern District of California
 United States District Court




                                  13   context of the medical record as a whole. See Urban v. Saul, 808 F. App’x 453, 455 (9th Cir.

                                  14   2020).

                                  15            The Commissioner also contends that state agency reviewing physicians found insufficient

                                  16   evidence to establish severity, which is substantial evidence that supports the ALJ’s findings. Dkt.

                                  17   No. 27 at 8–9. The ALJ’s opinion does not mention the state agency reviewing physicians’

                                  18   conclusions, therefore the Commissioner may not rely on them here to justify the ALJ’s error.

                                  19   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1226 (9th Cir. 2009) (“Long-standing

                                  20   principles of administrative law require us to review the ALJ’s decision based on the reasoning

                                  21   and factual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what

                                  22   the adjudicator may have been thinking.”). On remand, the ALJ may wish to consider whether

                                  23   further development of the record is necessary. See, e.g., Tonapetyan v. Halter, 242 F.3d 1144,

                                  24   1150 (9th Cir. 2001) (“Ambiguous evidence, or the ALJ’s own finding that the record is

                                  25   inadequate to allow for proper evaluation of the evidence, triggers the ALJ’s duty to ‘conduct an

                                  26   appropriate inquiry.’ The ALJ may discharge this duty in several ways, including: subpoenaing

                                  27   the claimant’s physicians, submitting questions to the claimant’s physicians, continuing the

                                  28   hearing, or keeping the record open after the hearing to allow supplementation of the record.”)
                                                                                        6
                                          Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 7 of 12




                                   1   (internal citations omitted).

                                   2          Accordingly, because the ALJ failed to consider the medical record as a whole and

                                   3   selectively cited only portions of the record, the Court finds that the ALJ’s determination that Ms.

                                   4   Tabor’s multiple sclerosis was not severe is not supported by substantial evidence. This error is

                                   5   not harmless because the ALJ did not continue with the five-step analysis. See Lewis v. Astrue,

                                   6   498 F.3d 909, 911 (9th Cir. 2007) (any error in failing to find an impairment severe at step two is

                                   7   harmless if the ALJ considers any resulting limitations in assessing a claimant’s RFC); SSR 85-28,

                                   8   1985 WL 56856, at *4 (“If an adjudicator is unable to determine clearly the effect of an

                                   9   impairment or combination of impairments on the individual’s ability to do basic work activities,

                                  10   the sequential evaluation process should not end with the not severe evaluation step. Rather, it

                                  11   should be continued.”). The Court grants Ms. Tabor’s summary judgment motion and denies the

                                  12   Commissioner’s summary judgment motion on this issue.
Northern District of California
 United States District Court




                                  13          B.      Assessment of Ms. Tabor’s Credibility
                                  14          In finding that Ms. Tabor is not disabled, the ALJ determined that “the claimant’s

                                  15   statements concerning the intensity, persistence, and limiting effects” of her symptoms were “not

                                  16   entirely consistent with the medical evidence and other evidence in the record,” based upon

                                  17   treatment records from the relevant time period indicating normal findings upon physical

                                  18   examinations and the absence of a “work status form” from the administrative record dating before

                                  19   the date last insured. AR 19–20. Ms. Tabor argues that the ALJ erred in determining that her

                                  20   hearing testimony was less than fully credible. Dkt. No. 25-2 at 7–10.

                                  21          In evaluating the credibility of a claimant’s testimony regarding subjective symptoms, an

                                  22   ALJ must engage in a two-step analysis. Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir.

                                  23   2007). “First, the ALJ must determine whether the claimant has presented objective medical

                                  24   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  25   other symptoms alleged.” Id. at 1036 (internal citations and quotation marks omitted). The

                                  26   claimant is not required to show that his impairment “could reasonably be expected to cause the

                                  27   severity of the symptom she has alleged; she need only show that it could reasonably have caused

                                  28   some degree of the symptom.” Id. (internal quotation omitted). “[O]nce the claimant produces
                                                                                        7
                                           Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 8 of 12




                                   1   objective medical evidence of an underlying impairment, an adjudicator may not reject a

                                   2   claimant’s subjective complaints based solely on a lack of objective medical evidence to fully

                                   3   corroborate the alleged severity . . . .” Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)

                                   4   (internal citation omitted). At the second step, unless there is affirmative evidence showing that

                                   5   the claimant is malingering, “the ALJ can reject the claimant’s testimony about the severity of her

                                   6   symptoms only by offering specific, clear and convincing reasons for doing so.” Smolen, 80 F.3d

                                   7   at 1282. “General findings are insufficient; rather, the ALJ must identify what testimony is not

                                   8   credible and what evidence undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821,

                                   9   834 (9th Cir. 1995).

                                  10          The ALJ determined that Ms. Tabor’s statements regarding the intensity, persistence, and

                                  11   limiting effects of her symptoms were inconsistent with the medical evidence and other evidence

                                  12   in the record. AR 19. In particular, the ALJ appears to have concluded that Ms. Tabor’s normal
Northern District of California
 United States District Court




                                  13   physical examinations in July, August, and September of 2013 did not support the alleged severity

                                  14   of her symptoms. Because the ALJ did not find that Ms. Tabor was malingering, he was required

                                  15   to provide clear and convincing reasons to justify his rejection of Ms. Tabor’s testimony about the

                                  16   severity of her symptoms. The Court concludes that the ALJ did not meet this standard.

                                  17                  1.      Objective medical evidence
                                  18          In considering the objective medical evidence, the ALJ cited the results of Ms. Tabor’s

                                  19   MRIs. AR 20 (citing AR 506, 511). Her spinal cord MRI results stated: “Nonspecific spinal cord

                                  20   lesions as described. Focal demyelinating plaque with lead the differential diagnosis given clinical

                                  21   history. Suggest MRI of the brain further evaluation[.]” AR 506. The results of her brain MRI

                                  22   indicated an estimated 15 to 20 “multifocal white matter lesions consistent with demyelinating

                                  23   disease[.]” AR 510–11. The record does not reflect whether these MRI results indicate a

                                  24   particular level of severity of Ms. Tabor’s condition.4 The ALJ expressed no opinion as to

                                  25   whether the objective medical evidence supported Ms. Tabor’s alleged severity of symptoms.

                                  26

                                  27   4
                                        On January 9, 2014, in response to an inquiry from Ms. Tabor, her neurologist stated: “You have
                                  28   many lesions in your brain and spine: there are too many to count. Sorry I can’t give you an exact
                                       number.” AR 741–42.
                                                                                         8
                                          Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 9 of 12



                                                      2.     Medical record evidence
                                   1
                                              The ALJ appears to have relied on medical records from July 2013, August 28, 2013,
                                   2
                                       September 16, 2013, and December 16, 2013 as containing evidence justifying a decision to
                                   3
                                       discount Ms. Tabor’s testimony. However, the ALJ’s opinion does not specify exactly which of
                                   4
                                       Ms. Tabor’s statements he found not credible. The only mention of any particular statement or
                                   5
                                       testimony is Ms. Tabor’s “[description of] difficulties with physical and mental issues in 2015,”
                                   6
                                       for which the ALJ cited a function self-report and Ms. Tabor’s hearing testimony. AR 19. Ms.
                                   7
                                       Tabor completed a function self-report on January 23, 2016. AR 204–12. It is unclear how her
                                   8
                                       self-reported condition in 2016 and her testimony concerning her condition in 2015 are relevant to
                                   9
                                       whether her multiple sclerosis was severe before December 31, 2013. To the extent the ALJ
                                  10
                                       concluded that Ms. Tabor was not credible based on these much later statements, that conclusion
                                  11
                                       is not based on clear and convincing reasons. An ALJ’s credibility findings must be supported by
                                  12
Northern District of California




                                       specific, cogent reasons. See Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006); Rashad v.
 United States District Court




                                  13
                                       Sullivan, 903 F.3d 1229, 1231 (9th Cir. 1990).
                                  14
                                              To the extent the ALJ’s conclusion about Ms. Tabor’s credibility was based on statements
                                  15
                                       concerning her condition in 2013, Ms. Tabor’s hearing testimony regarding that time period
                                  16
                                       appears to be consistent with the medical evidence of record. She described the early stages of her
                                  17
                                       multiple sclerosis:
                                  18
                                                      A. In the beginning it was my whole left side, and it would cause me
                                  19                  not to be able to walk because it would just start acting up or
                                                      whatever. I don’t want to call it but – and that’s when I found out
                                  20                  that I had MS because I [went] through all this testing. My mother
                                                      also has MS. It’s how my doctor – my neurologist immediately put
                                  21                  me in for an MRI. . . .
                                  22                  Q. . . . You said in the beginning your whole left side acted up.
                                                      Since you’ve been treated for the multiple sclerosis, has any of that
                                  23                  changed in any way?
                                  24                  A. Well, when I first got treated I got the steroids for five days.
                                                      And I call the steroids the act right juice because they give it to you,
                                  25                  and then everything starts acting right. Like I didn’t get the feeling
                                                      in my left side. It was really hard for me to understand that I was
                                  26                  actually sick, and I thought, oh, it just went away, now I’m going to
                                                      be okay. But that’s not what happened. It just has progressively
                                  27                  gotten worse. The doctor says I have so many lesions you can’t
                                                      count. And things have happened on and off ever since – ever since
                                  28                  I was diagnosed.
                                                                                         9
                                         Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 10 of 12




                                   1
                                       AR 54–55. The medical record evidence (including evidence the ALJ cited) corroborates this
                                   2
                                       testimony. See, e.g., AR 461–62 (July 8, 2013: “Left sided spasm – affects left leg. Left arm
                                   3
                                       tingles. Lasts for less than one minute. Several times daily . . . In order to rule out MS, she would
                                   4
                                       need a brain/neck MRI.”); AR 470, 474 (July 11, 2013 medical progress note stating that “she had
                                   5
                                       left sided leg spasm that progressed into weakness, now gradually left arm involved (intermitted
                                   6
                                       from spasm to weakness),” and that she had been experiencing cramps in her left leg and
                                   7
                                       sometimes left arm, with intermittent numbness in her left arm, for the last year, with the problem
                                   8
                                       growing worse over the last month); AR 487 (August 5, 2013 message from Ms. Tabor to Dr.
                                   9
                                       Shahida Malik, stating: “everytime I get up from laying or sitting the spasms happen they last for
                                  10
                                       25-40 seconds. I can barely walk when it happens, right when I wake up and I go to the restroom I
                                  11
                                       cannot physically pee until the spasm is over”); AR 504 (August 16, 2013 message from Ms.
                                  12
Northern District of California




                                       Tabor to Dr. Malik, stating: “I get these crippling cramps every[time] I get up whether it[’]s out of
 United States District Court




                                  13
                                       my car or up from the couch I get this pain. The pain is from waist down and my upper part of
                                  14
                                       body feels weak when the spasm is happening”); AR 700–01 (October 7, 2013 medical progress
                                  15
                                       note by Dr. Ribaudo stating that Ms. Tabor was “[h]aving a hard time accepting her diagnosis of
                                  16
                                       multiple sclerosis,” and “See work activity status for off work or limited duty”); AR 730–31
                                  17
                                       (December 16, 2013 medical progress note by Dr. Ribaudo stating that Ms. Tabor exhibited
                                  18
                                       dizziness and a “somewhat unsteady gait”); AR 741–42 (January 9, 2014 message from Dr.
                                  19
                                       Ribaudo to Ms. Tabor stating, “You have many lesions in your brain and spine: there are too many
                                  20
                                       to count. Sorry I can’t give you an exact number”).
                                  21
                                              Ms. Tabor also described how her condition in 2013 interfered with her ability to work:
                                  22
                                                      Q. . . .[W]hat MS symptoms, if you know, did you experience from
                                  23                  the time you were diagnosed, which was August, September of 2013
                                                      until December 31st of 2013? Just that three or four-month period
                                  24                  of time.
                                  25                  A. During that time I had – my whole left side of my body didn’t
                                                      work. Like, it was, like – it would work, and then I’d start getting
                                  26                  this numbing feeling. And there was times when I’d be walking and
                                                      it would just – my whole left side I had fallen over at the workplace.
                                  27                  They thought I was going to have – or I was having a stroke or
                                                      something because it was on my left side. But –
                                  28
                                                                                        10
                                         Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 11 of 12



                                                      Q. And then, the job that you had at Securitas, why did that job end?
                                   1
                                                      A. Well, I didn’t know what was wrong with me, and I kept going to
                                   2                  the doctors, and they ended up letting me go because I was missing
                                                      too much work even though I had doctors’ notes for everything.”
                                   3
                                       AR 64. She further testified:
                                   4
                                                      A. . . . I feel like that my last job was pretty, you know, not intense
                                   5                  or anything and that I couldn’t even do that.
                                   6                  Q. And how much were you absent during the last part of your
                                                      employment, let’s say in the course of a month? . . .
                                   7
                                                      A. I would say give, seven maybe . . . I was, you know, trying to
                                   8                  figure out what was wrong with me. I didn’t have any idea. And –
                                   9                  Q. And from the time you stopped that job until December of 2013,
                                                      were – did you – what was your most comfortable position at home?
                                  10
                                                      A. Laying in bed.
                                  11
                                                      Q. And how – what percentage of the day were you lying in bed?
                                  12
Northern District of California
 United States District Court




                                                      A. Probably like 50 or 60.
                                  13
                                       AR 67–68. This testimony speaks in part to Ms. Tabor’s functional limitations during the relevant
                                  14
                                       time period. Assuming that the above statements about how her physical symptoms impacted her
                                  15
                                       ability to work during the relevant time period are the ones the ALJ found not credible, the ALJ
                                  16
                                       did not explain how the medical evidence of record makes Ms. Tabor’s statements less than
                                  17
                                       credible.
                                  18
                                              The Court therefore finds that the ALJ did not provide clear and convincing reasons for his
                                  19
                                       disability determination based on Ms. Tabor’s medical records and the objective medical evidence.
                                  20
                                       The Court grants Ms. Tabor’s summary judgment motion and denies the Commissioner’s
                                  21
                                       summary judgment motion on this point.
                                  22
                                       IV.    DISPOSITION
                                  23
                                              “When the ALJ denies benefits and the court finds error, the court ordinarily must remand
                                  24
                                       to the agency for further proceedings before directing an award of benefits.” Leon v. Berryhill,
                                  25
                                       880 F.3d 1041, 1045 (9th Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
                                  26
                                       1090, 1099 (9th Cir. 2014)). On remand, the ALJ must reassess Ms. Tabor’s medical record as a
                                  27
                                       whole and provide legally adequate reasons for finding Ms. Tabor’s medically determinable
                                  28
                                                                                         11
                                         Case 5:19-cv-01291-VKD Document 28 Filed 09/14/20 Page 12 of 12




                                   1   impairments severe or not severe.

                                   2          Based on the foregoing, Ms. Tabor’s motion for summary judgment is granted, the

                                   3   Commissioner’s cross-motion for summary judgment is denied, and this matter is remanded for

                                   4   further proceedings consistent with this order. The Clerk of the Court shall enter judgment

                                   5   accordingly and close this file.

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 14, 2020

                                   8

                                   9
                                                                                                   VIRGINIA K. DEMARCHI
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       12
